          Case 1:19-cr-00646-AJN Document 55 Filed 06/26/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney                            6/26/20
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 25, 2020
By ECF
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

           Re:    United States v. Osama El Mokadem, a/k/a “Armin De Goorte,”
                  S1 19 Cr. 646 (AJN)

Dear Judge Nathan:

    On Tuesday, June 23, 2020, the Court granted the defendant’s bail motion and ordered the
defendant immediately released. (ECF No. 53.) The Court also ordered parties to confer with
each other and with Pretrial Services and propose conditions of release by June 26, 2020. In
addition, the Court directed the parties to propose a new sentencing date allowing adequate time
for the defendant to prepare with defense counsel.

   The defendant was released yesterday, June 24. The parties have conferred with each other
and with Pretrial Services, and the parties jointly propose the following conditions:

   •   A $75,000 personal recognizance bond co-signed by one person of moral suasion.
   •   Home incarceration to be enforced by location monitoring as determined by Pretrial
       Services. The defendant may only leave his home for court appearances, counsel meetings,
       and necessary medical services. The defendant is permitted to self-install the home
       monitoring unit under the direction and instruction of Pretrial Services.
   •   The defendant shall reside with Heather Dickerson at his home address and not relocate
       without prior approval from Pretrial Services.
   •   Heather Dickerson is to serve as a third-party custodian.
   •   Travel restricted to the Southern and Eastern Districts of New York.
   •   Surrender of travel documents and no new applications.
   •   Pretrial supervision as directed.
   •   The defendant shall not access to the personal identifying information of others.
   •   The defendant shall not open any new bank accounts or lines of credit without the
       permission of Pretrial Services.
   •   The defendant shall not access the internet or use any internet-enabled device other than to
       engage in videoconferencing with Pretrial Services. Any other devices in the home must
       be password-protected by the user.
   •   The defendant is subject to substance abuse testing and treatment as directed.
          Case 1:19-cr-00646-AJN Document 55 Filed 06/26/20 Page 2 of 2
                                                                                           Page 2


   •   Pretrial Services is to immediately notify the Court, the Government, and defense counsel
       of any violations.

    Defense counsel proposes, and the Government consents, to a sentencing date in August. A
date at that time will hopefully permit the sentencing to occur in person.

    The Government requests that the bail order include a provision that, should the sentencing not
go forward in the next 90 days, the need for bail be revisited in light of the state of the COVID-19
pandemic at that time. Defense counsel does not object to the Government’s request.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney



                                          by: _____________________________
                                              Andrew A. Rohrbach
                                              Assistant United States Attorney
                                              (212) 637-2345

CC:    Counsel of Record (by ECF)                                             SO ORDERED 6/26/20
       Joshua Rothman, Pretrial Services (by Email)



                                                                               Alison J. Nathan, U.S.D.J.


                            The Court adopts all the parties' proposed conditions of release,
                            including the condition that the need for bail be revisited if the
                            sentencing does not go forward within 90 days. Sentencing is hereby
                            scheduled for August 31, 2020. By August 24, 2020, the parties shall
                            inform the Court whether they are prepared to proceed to sentencing at
                            that time.
                            SO ORDERED.
